Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on December 7, 2021.  Application No. 17/069,448, filed December 13, 2020, is a Continuation of U.S. Nonprovisional Application No. 16/311,829, filed December 20, 2018, (now abandoned) which is a 371 of PCT/GB2017/051809, filed June 20, 2017, and claims foreign priority to United Kingdom Application No. UK 1610724.5, filed June 20, 2016.  In an amendment filed December 7, 2021, Applicant cancelled claims 1-19, and added new claims 20-38.  Claims 20-38 are examined below.   
Election/Restrictions
Applicant's election with traverse of the species of Example 13 (as well as Examples 77 and 78) in the reply filed on December 7, 2021, is acknowledged.  The traversal is on the ground(s) that the burden has not been delineated in appropriate detail.  
With respect to the species election requirement Applicant’s argument is persuasive.  Accordingly, the species election requirement is withdrawn.
Newly submitted claims 30-38 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention would not likely be applicable to another invention; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
s 30-38 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The requirement is still deemed proper and is therefore made FINAL.
Claims 20-29 are examined below.  
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20, 21, and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Araki et al., JP2006/069906.  The CAS Abstract for Araki discloses the following compounds:   

    PNG
    media_image1.png
    203
    403
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    234
    403
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    234
    373
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    234
    373
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    203
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    234
    400
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    203
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    234
    400
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    203
    404
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    234
    404
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    203
    373
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    203
    398
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    234
    398
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    203
    430
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    234
    430
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    203
    411
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    234
    411
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    203
    411
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    234
    411
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    203
    373
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    234
    373
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    203
    434
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    234
    434
    media_image23.png
    Greyscale

(Araki et al., citing CAS Abstract for the compounds depicted above.)  These compounds read on compounds of formula C-III, wherein formula C-III n is 1; X is a bond; Rx is a cyclohexyl; Rp is H or CH3; R2 is H, OH, F, Cl, Br, CH3, -OCH3, or -CN; R3 is H or -OH; R4 is H or -NH2; R5 is H or CH3; and R6 is H.  The CAS Abstract for Araki discloses the use of these compounds as pesticide compositions which is equivalent to the pharmaceutical compositions of claim 29 as broadly claimed. 

Conclusion
	Claims 20, 21, and 26-29 are not allowable. 
Claims 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625